Dismissed and Opinion Filed November 26, 2012




                                             In The
                                    Qtourt of Zpptat
                          if iftj ttrict of exa at at1a
                                     No, 05-12-01249-CR

                               REDDIE HOUSTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-81813-06

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Richter, and Fillmore
                                  Opinion by Justice Fillmore

       Reddie Houston was convicted of two counts of indecency with a child and one count of

sexual assault of a child, as alleged in one indictment.      Punishment, enhanced by a prior

aggravated sexual assault conviction, was assessed at life imprisonment on each count. The

convictions were affirmed on direct appeal.      Houston   u. State, No. 05-07-01049-CR (Tex.

App.—Dallas 2008, pet. ref’d) (mem. op., not designated for publication). On July 23, 2012,

appellant filed a motion asking the trial court to bench warrant him back to Collin County. The

trial judge denied the motion by written order on July 25, 2012 and appellant appealed.
       Appellate courts have jurisdiction over appeals by criminal defendants only upon

conviction or from certain statutorily designated appealable orders. See Wright v. Stale, 969
S.W.2d 588, 589-90 (Tn. App.—Dallas 1998, no pet). An order denying a motion for a bench

warrant is not an appealable order.

       We dismiss the appeal for want of jurisdiction.




                                                    ROBERT M. FILLMORE
                                                    JUSTICE

Do Not Publish
Tnx. R. An. P.47

121 249F.U05
                                   Qourt of   (ppea1
                        Jfiftb   3ttrirt of txa at a1[a

                                       JUDGMENT

REDI)IE I IOUSTON. Appellant                   Appeal irom the 366th Judicial l)istrict
                                               Court of Coil in County. I’exas (Trial Court
No. ()5i2Ol2$9-CR        V.                    No. 36&8lI3M6).
                                               Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                   Justices FitzGerald and Richter
                                               participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.



Judgment entered November 16. 101 2.




                                                      ROBERT M. FILLMORE
                                                      JUSTICE